Title: To Thomas Jefferson from John Jones Waldo, 21 September 1802
From: Waldo, John Jones
To: Jefferson, Thomas


          
            Sir
            Boston Septr 21st 1802
          
          By the recommendation of Messrs Livingston, Barlow & Skipwith, I presume to address you upon the Subject of the Consulship of Marseilles now become vacant in Consequence of the French Government refusing to accredit French Citizens as Commercial Agents for Foreign powers—I rest my pretensions upon the testimony of those Gentlemen, as I can Say but little in my own favor except that I have been the victim of my attachment to the French revolution, having made a large Contract with the French Minister in this Country in the Year 1795, which is unpaid to this day—
          Should you Sir do me the Honor to appoint me to that Office I shall exert my utmost to merit your & my Country’s approbation & Shall ever Strenuously Support that Government whose interests I should Represent: I herewith inclose two letters from Messrs Barlow & Skipwith & remain with Sentiments of respect Your Mt Obedt Servt
          
            John J. Waldo
          
        